      Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 1 of 13


                                                                         Pages 1 - 12

                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                       BEFORE THE HONORABLE JAMES DONATO

IN RE: PG&E CORPORATION and                             )
PACIFIC GAS AND ELECTRIC                                )   No. 19-5257 JD
COMPANY,                                                )
                                                        )   San Francisco, California
                         Debtors.                       )   Tuesday
                                                        )   December 17, 2019
                                                        )   1:00 p.m.

                               TRANSCRIPT OF PROCEEDINGS
APPEARANCES:

For Creditor Committee, Official Committee of Tort Claimants:
                       BAKER & HOSTETLER LLP
                       Levi's Plaza
                       1160 Battery Street East
                       Suite 100
                       San Francisco, California 94111
                  BY: ROBERT A. JULIAN, ESQ.
                       KIMBERLY S. MORRIS, ESQ.


For Ad Hoc Group of Subrogation Claim Holders :
                       WILLKIE, FARR & GALLAGHER LLP
                       878 Seventh Avenue
                       New York, New York 10019
                  BY: BENJAMIN P. McCALLEN, ESQ.


For Creditor California State Agencies:
                       FELDERSTEIN, FITZGERALD, WILLOUGHBY
                         PASCUZZI & RIOS LLP
                       500 Capitol Mall
                       Suite 2250
                       Sacramento, California 95814
                  BY: PAUL J. PASCUZZI, ESQ.

               (APPEARANCES CONTINUED ON FOLLOWING PAGE)


Reported By:     Debra L. Pas, CSR 11916,
                                   11916, CRR, RMR, RPR
                Official Reporter - US District Court
                Computerized Transcription By Eclipse

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 2 of 13   2


1    APPEARANCES:    (CONTINUED)

2    For Creditor Committee, Official Committee of Unsecured
     Creditors:
3                           MILBANK, TWEED, HADLEY & MCCLOY LLP
                            1850 K Street, N.W.
4                           Suite 100
                            Washington, D.C. 20006
5                      BY: ANDREW LEBLANC, ESQ.

6

7
     For Ad Hoc Bondholder Committee:
8                           AKIN, GUMP, STRAUSS, HAUER
                              & FELD LLP
9                           580 California Street
                            San Francisco, California 94104
10                     BY: ASHLEY VINSON CRAWFORD, ESQ.

11
                                    AKIN, GUMP, STRAUSS, HAUER
12                                    & FELD LLP
                                    One Bryant Park
13                                  New York, New York 10036
                            BY:     ABID QURESHI, ESQ.
14

15

16   For Debtor-in-Possession PG&E Corporation:
                            CRAVATH, SWAINE & MOORE LLP
17                          825 Eighth Avenue
                            New York, New York 10019
18                     BY: KEVIN ORSINI, ESQ.

19

20                                           _    _    _

21

22

23

24

25

                        Debra L. Pas, CSR, RPR, RMR, CRR
              Official Reporter - U.S. District Court - San Francisco
                                   (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 3 of 13                 3


1    Tuesday - December 17, 2019                                         1:01 p.m.

2                                 P R O C E E D I N G S

3               THE CLERK:         Calling Civil 19-5257, In Re PG&E

4    Corporation and Pacific Gas and Electric.

5         Counsel.

6               MR. JULIAN:          Good afternoon, your Honor.           Robert

7    Julian and Kim Morris for Baker Hostetler appearing on behalf

8    of the Tort Committee.

9               MR. McCALLEN:           Good afternoon, Your Honor.          Benjamin

10   McCallen, Willkie, Farr and Gallagher, on behalf of the Ad Hoc

11   Subrogation Group.

12              MR. ORSINI:          Good afternoon, Your Honor.           Kevin

13   Orsini, Cravath, Swaine and Moore, for PG&E.

14              THE COURT:         Okay.       Who is going to come up for the

15   claimants?

16        Mr. Julian?        All right.          What's the latest?

17              MR. ORSINI:          So I can begin, Your Honor.           Kevin

18   Orsini for the debtors.

19        We have made tremendous progress in these bankruptcy

20   cases.   At this point we now have proposed settlement

21   agreements with all three categories of wildfire claimants.

22        We had previously had agreements with the public entity

23   plaintiffs and the subrogation insurers.

24        As Your Honor is aware, we have now entered into a

25   restructuring support agreement with the Official Committee for

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 4 of 13       4


1    Tort Claimants, who Mr. Julian represents, as well as attorneys

2    who represent at least 70 percent of the actual wildfire

3    claimants.

4         That settlement that is before Judge Montali -- and we're

5    actually in a pause in his proceedings today to come up here

6    and talk to Your Honor.           The settlement before Judge Montali,

7    if approved, would provide for the creation of a trust in the

8    amount of 13-and-a-half billion dollars to provide for the

9    resolution of all of the wildfire claims of the individuals and

10   various other entities that had not previously been settled in

11   these bankruptcies.

12        If that settlement is approved and we move forward towards

13   confirmation, we will no longer need to have the estimation

14   proceedings before Your Honor that have been scheduled.            We

15   will have effectively stipulated to an estimated amount that

16   will go into the trust to satisfy these claims.

17        And accordingly, as Your Honor knows, we have requested a

18   stay of those estimation proceedings while we worked through

19   the approval of the settlement that's before Judge Montali.

20        We have also in the meantime gotten a two-week continuance

21   of the state court jury trial on the Tubbs fire litigation,

22   again, to allow us to resolve all of these issues.

23        In the event that Judge Montali does approve the proposed

24   settlement agreement with the TCC and the wildfire lawyers, we

25   will also enter into settlement agreements with the preference

                        Debra L. Pas, CSR, RPR, RMR, CRR
              Official Reporter - U.S. District Court - San Francisco
                                   (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 5 of 13                5


1    plaintiffs that are in the Tubbs case before the state court,

2    and so that will resolve that trial as well.

3         So where we are right now, Your Honor, is there were a

4    couple of issues on calendar before Judge Montali this morning.

5    We have not yet gotten through all of the argument with respect

6    to the proposed settlement.

7         Judge Montali has indicated that he expects to issue oral

8    rulings today on both the proposed settlement agreement with

9    the Tort Claimants Committee and the wildfire victims

10   attorneys, as well as the previously submitted settlement with

11   the subrogation plaintiffs.

12        So at this point, Your Honor, particularly given that if

13   those settlements are approved, both are approved, we will not

14   need to proceed with the estimation proceedings.                   We would ask

15   that the Court extend the stay that's currently in place, that

16   I think technically expires today, extend that stay pending

17   Judge Montali's orders on the two settlements.

18        If Judge Montali approves both of those, as we hope and

19   expect he will, then we can permanently take the estimation

20   proceedings off calendar.             If he doesn't, we can come back and

21   figure out the path forward.

22             THE COURT:         Mr. Julian?

23             MR. JULIAN:          He is correct, Your Honor, with one

24   qualification; that the $13.5 billion pot actually has an

25   additional assignment of several causes of action to the trust

                        Debra L. Pas, CSR, RPR, RMR, CRR
              Official Reporter - U.S. District Court - San Francisco
                                   (415) 431-1477
           Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 6 of 13                      6


1    to litigate on behalf of the fire victims.                           But that's the pot

2    and that's the settlement.

3                THE COURT:         Well, what about the Government

4    claimants, FEMA and state?

5                MR. ORSINI:          So the FEMA and state claims will be

6    part of the trust that's being created as part of the

7    settlement.     They were not signatories to that settlement

8    agreement.     They have presented certain objections to the

9    settlement, very specific provisions of the settlement that

10   will be addressed by Judge Montali, and I expect will be argued

11   later today.

12         But to the extent that the RSA is approved, what it will

13   do is create this trust to which all claims that are not

14   subrogation claims or the settled public entity claims will be

15   funneled, and whatever their ultimate recovery will be will be

16   determined by the trustee post confirmation of a plan of

17   reorganization.

18               THE COURT:         Well, I'm just wondering.                  I don't think

19   there's anything left here either way.                        Planning gets approved,

20   you're done -- I mean, the settlement gets approved, you're

21   done.   Settlement is not approved, you have effectively

22   estimated the loss at 13.5 billion.                      So what else is there to

23   do?

24               MR. JULIAN:          That's the way we would view it.

25               MR. ORSINI:          I think that's sounds about where we are

                          Debra L. Pas, CSR, RPR, RMR, CRR
                Official Reporter - U.S. District Court - San Francisco
                                     (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 7 of 13                    7


1    going to come out, Your Honor, and I expect --

2                THE COURT:          In essence, you've stipulated -- the tort

3    claimants have stipulated that the value of their claims is

4    13.5 billion.

5                MR. JULIAN:           Your Honor, the tort claimants have

6    settled the estimation proceeding for 13.5 billion, plus an

7    assignment of the causes of action.

8         They have not agreed that that is a perfect valuation, but

9    for purposes of AB-1054 we believe --

10               THE COURT:          But as an estimate.

11               MR. JULIAN:           -- that's a fair settlement.

12               THE COURT:          An estimate you can live with.

13               MR. JULIAN:           It's an estimate we can certainly live

14   with and is important to live with, Your Honor.

15        And one qualification.                 If the plan were not to be

16   confirmed, the outside chance that the plan would not be

17   confirmed in several months, we would be back here.                        However,

18   I anticipate that this plan would be confirmed.

19               THE COURT:          Why would you be back here?

20               MR. JULIAN:           Your Honor, if the plan is not

21   confirmed, I think the debtor is going to argue we don't have

22   our 13.5.     I would argue we do have our 13.5.                      It's a

23   "depends."      It depends on what the subro claimants argue.

24        Essentially for our purposes here, Your Honor, I think

25   this estimation proceeding should be taken off calendar, and

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 8 of 13        8


1    Mr. Orsini and I would submit a stip and order once we have the

2    approval from Judge Montali, if, indeed, that happens today.

3              MR. ORSINI:          Just from the debtor's perspective, Your

4    Honor.

5         I could foresee some hypothetical situations in which we

6    would have to be back here to figure out whether the number is

7    13.5 or something lower than that, if things play out in a

8    variety of ways that we can't even begin to foresee right now.

9         I think where we are right now, it makes all the sense in

10   the world for us to take the proceeding --

11             THE COURT:         But PG&E has already agreed that the

12   value of the outstanding claims is roughly 13.5 billion.

13             MR. ORSINI:          PG&E has agreed that --

14             THE COURT:         Why would you be coming back to tell me

15   it's a different number?

16             MR. ORSINI:          Well, Your Honor, we have agreed as part

17   of the settlement that 13.5 is a reasonable resolution of these

18   claims, as have other constituents in the bankruptcy.

19        In the event that this settlement did not get approved or

20   in a hypothetical scenario where potentially the subrogation

21   settlement didn't get approved or there were other confirmation

22   issues that arose, there could be circumstances in which the

23   parties would have to come back and argue to Your Honor what we

24   thought the claims were actually worth in the litigated outcome

25   as opposed to a settled outcome.

                        Debra L. Pas, CSR, RPR, RMR, CRR
              Official Reporter - U.S. District Court - San Francisco
                                   (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 9 of 13                  9


1         Again, these are hypotheticals --

2              THE COURT:         Mr. Orsini, we started this estimation

3    process by looking at other settlements and inferring from

4    those other settlements what the value would be here.

5         Now we have the gold standard.                    You have actually settled.

6    So I don't have to even infer.                You've put -- you've put the

7    ink on the paper and you have said it's 13.5 billion.

8         I just can't imagine that you would ever be allowed to

9    revisit that.     Maybe we don't have to get into it, but, you

10   know, whether -- settlement or not, you have both estimated the

11   value to be 13.5 billion.             So that figure is here.

12        I mean --

13             MR. JULIAN:          That's why we think we're done, Your

14   Honor.

15             THE COURT:         Okay.       All right.          Well, is there any

16   reason just not to close up shop and send you on our way to --

17   what floor is the Bankruptcy Court on?

18             MR. JULIAN:          16.

19             MR. ORSINI:          16, Your Honor.

20             THE COURT:         16, yes.         I should know that.

21             MR. ORSINI:          I don't believe there is any reason not

22   to do that.

23        Again, I don't think we need to get into this today.                     And

24   I hope that we'll never have to need to get into this, but we

25   have agreed to the 13-1/2 as part of the comprehensive

                        Debra L. Pas, CSR, RPR, RMR, CRR
              Official Reporter - U.S. District Court - San Francisco
                                   (415) 431-1477
           Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 10 of 13                      10


1    settlement.      If that settlement weren't approved, that could

2    lead to circumstances where we would have to discuss what the

3    remedy is.      Because it's not just the number, there are other

4    provisions related to it as well.

5          Again, these are hypotheticals that I think everyone in

6    this courtroom hopefully never has to talk about again.

7                THE COURT:          So if we close now, February is off the

8    books.    I'm going to restore my MDL trial, and I will not have

9    you in by June 30th.            You understand that.                  That's -- I mean,

10   if you want me -- if you want to turn off the lights, they are

11   going to go all the way off.                  Okay?       Is that what you want to

12   do?

13               MR. ORSINI:           What I would propose, Your Honor, is we

14   keep the stay in place through at least the end of this week.

15   I expect we will get -- as Judge Montali has indicated, he

16   expects to give an oral ruling today on both RSAs.                           That should

17   then permit Mr. Julian and I to prepare a stipulation that we

18   can present to you tomorrow that would allow you to take -- if

19   Judge Montali approves the settlement, to take everything off

20   calendar.

21               THE COURT:          All right.

22               MR. JULIAN:           I that that's the safest way to go.

23               THE COURT:          All right.

24               MR. JULIAN:           But I agree with all your other

25   comments.     They've agreed, so...

                           Debra L. Pas, CSR, RPR, RMR, CRR
                 Official Reporter - U.S. District Court - San Francisco
                                      (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 11 of 13                      11


1               THE COURT:         You probably would have an easy argument

2    if that ever came, but we'll see.

3         All right.       So I'll continue the stay until Friday the

4    20th.   Just let me know as soon as you can.                        All right?

5         And everything else is done.                   No FEMA.        No Butte County.

6    No subrogation.

7               MR. ORSINI:          That's right, Your Honor.                This resolves

8    everything.

9               THE COURT:         Anybody here want to disagree with that?

10              MR. McCALLEN:           Benjamin McCallen, Willkie Farr and

11   Gallagher, on behalf of the Ad Hoc Subrogation Group.

12        Just for the record, Your Honor, we're in agreement with

13   everything that Mr. Orsini and Mr. Julian said about the status

14   of the case and what makes sense going forward.

15              THE COURT:         Okay.

16              MR. McCALLEN:           Thank you.

17              THE COURT:         Just out of curiosity, because I had this

18   other case, if the Governor has not approved the deal, what

19   happens to AB-1054 participation for PG&E?

20              MR. ORSINI:          So the Governor's counsel spoke this

21   morning in Judge Montali's court, and I don't want to try to

22   summarize what she said, but I think the take-away at a high

23   level from Judge Montali's perspective was the approval of this

24   settlement will not ultimately determine whether the plan of

25   reorganization that's presented for confirmation does or does

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
         Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 12 of 13                       12


1    not comply with AB-1054.             That's going to be something that

2    will have to be addressed by Judge Montali and by the CPUC as

3    part of the continued reorganization proceedings.

4         It's our full expectation that the plan of reorganization

5    will satisfy AB-1054.           In fact, we think our current plan does.

6    The Governor has a different view of that.                          And we are going to

7    work together to make sure that we have a plan that satisfies

8    AB-1054, because that's a critical part of this company getting

9    out of bankruptcy.

10             THE COURT:          Okay.       All right.          We'll hang fire until

11   the 20th and you'll let me know what happens.

12        Okay.    Thank you.

13        (Proceedings adjourned.)

14

15

16

17

18

19

20

21

22

23

24

25

                         Debra L. Pas, CSR, RPR, RMR, CRR
               Official Reporter - U.S. District Court - San Francisco
                                    (415) 431-1477
    Case 3:19-cv-05257-JD Document 271 Filed 12/17/19 Page 13 of 13




                   CERTIFICATE OF OFFICIAL REPORTER




     I certify that the foregoing is a correct transcript from

the record of proceedings in the above-entitled matter.




                 __________________________________

              Debra L. Pas, CSR 11916, CRR, RMR, RPR

                         Tuesday, December 17, 2019




                    Debra L. Pas, CSR, RPR, RMR, CRR
          Official Reporter - U.S. District Court - San Francisco
                               (415) 431-1477
